Appeal by the defendant from two judgments of the County Court, Orange County (DeRosa, J.), both rendered January 27, 2007, convicting him of forgery in the second degree and grand larceny in the fourth degree under indictment No. 06-00131, and burglary in the third degree (four counts), under indictment No. 06-00547, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P, Florio, Angiolillo, Dickerson and Belen, JJ., concur.